DRAPEAU, J.
December 8,1953, this court made its order staying execution and enforcement of the superior court judgment in this case. This was done upon the representation of the defendant that she had been denied due process of law and that she was perfecting proceedings for review of the case by certiorari by the Supreme Court of the United States.
This case was decided in this court September 29, 1953 (120 Cal.App.2d 456 [261 P.2d 37]), remittitur issued November 30, 1953.
Plaintiff now moves to vacate and set aside the order.
The motion was submitted so that we might go over the record, in view of defendant’s assertion of denial of due process.
From a review of the record it appears that all of the proceedings were regular and that there is no good ground for recalling the remittitur or continuing the stay of execution (In re McGee, 37 Cal.2d 6 [229 P.2d 780]).
The motion is granted. The order is vacated and set aside.
White, P. J., and Doran, J., concurred.